DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayumi et al (JP 2013-008485 and its machine translation).
Mayumi et al disclose a slurry comprising a polymer having a nitrile group in an amount of 20% (5 to 70%), and a diene in an amount of 50% (30 to 95%) (see examples and [0031]). 
The instant specification teaches that for the polymer to possess a THF-insoluble content of 20% by mass or less, the content of the diene in the polymer is 65% or less, and the content of the nitrile 10% or more (see specification, [0026], [0028]). 
Therefore, one example of Mayumi et al meets the limitations of the instant claims, comprising a nitrile unit in an amount of 20% (greater than 10%), and diene in an amount of 50% (65% or less) as required by the instant claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugimoto et al (2015/0357648).
Sugimoto et al disclose a slurry for a positive electrode comprising a binder, a conductive material, and an organic solvent. The binder comprises an acrylic polymer having a nitrile group. The nitrile group is preferably present in the polymer in an amount of 5 to 35% and a diene preferably in an amount of 20 to 70%:


    PNG
    media_image1.png
    143
    407
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    91
    409
    media_image2.png
    Greyscale

One example includes a slurry comprising the nitrile unit in an amount of 35%, with the butadiene in an amount of 45%. The instant specification teaches that for the polymer to possess a THF-insoluble content of 20% by mass or less, the content of the diene in the polymer is 65% or less, and the content of the nitrile 10% or more (see specification, [0026], [0028]). 
Therefore, one example of Sugimoto et al meets the limitations of the instant claims, comprising a nitrile unit in an amount of 20% (greater than 10%), and a diene in an amount of 45% (65% or less) as required by the instant claim 1. 
Regarding the ranges of the monomers presented by the instant claims 2 and 3, as noted above, the reference teaches that the nitrile unit is present in an amount of 5 to 35%, preferably 15 to 25%, and the diene in an amount of 20 to 98%, preferably 20-70%, with the ranges falling within the scope of the instant claims 2 and 3. 
The reference teaches a composition meeting the limitations of the instant claims.
Alternatively, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the slurry of Sugimoto et al, choosing to include a polymer as described by example 7, wherein the resultant material would also meet the limitations of the instant claims.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mesuda et al (WO 2014/051067 and its machine translation).
Mesuda et al disclose a slurry for a positive electrode comprising a binder, a conductive material, and an organic solvent. The binder comprises an acrylic polymer having a nitrile group. The nitrile group is preferably present in the polymer in an amount of 5 to 40% and a diene preferably in an amount of 20 to 60%:


One example includes a slurry comprising the nitrile unit in an amount of 35%, with the butadiene in an amount of 45%. The instant specification teaches that for the polymer to possess a THF-insoluble content of 20% by mass or less, the content of the diene in the polymer is 65% or less, and the content of the nitrile 10% or more (see specification, [0026], [0028]). 
Therefore, one example of Sugimoto et al meets the limitations of the instant claims, comprising a nitrile unit in an amount of 20% (greater than 10%), and a diene in an amount of 45% (65% or less) as required by the instant claim 1. 
Regarding the ranges of the monomers presented by the instant claims 2 and 3, as noted above, the reference teaches that the nitrile unit is present in an amount of 5 to 40%, preferably 5 to 30%,and the diene in an amount of 20 to 60%, preferably 30-50%, with the ranges falling within the scope of the instant claims 2 and 3. 
The reference teaches a composition meeting the limitations of the instant claims.
Alternatively, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the slurry of Mesuda et al, choosing to include a polymer as described by example 7, wherein the resultant material would also meet the limitations of the instant claims.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art of record fails to teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of claim 1, which further includes a second polymer having a diene and a vinyl aromatic group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722